Citation Nr: 0822777	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-08 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for scalp lesions.

2. Entitlement to service connection for colon spasms.  

3. Entitlement to service connection for rhinitis.

4. Entitlement to service connection for allergies.

5. Entitlement to service connection for prostatitis.

6. Entitlement to service connection for benign prostatic 
hyperplasia.

7. Entitlement to service connection for bilateral knee 
arthritis.

8. Entitlement to service connection for bilateral ankle 
arthritis.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1984 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The claims of service connection for rhinitis, allergies, 
prostatitis, benign prostatic hyperplasia, bilateral knee 
arthritis, and bilateral ankle arthritis are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A scalp condition to include folliculitis decalvans, 
lichen planopilaris, and scarring alopecia, had onset during 
service.

2. A disability manifested by colon spasms is not currently 
shown.


CONCLUSIONS OF LAW

1. A scalp condition to include folliculitis decalvans, 
lichen planopilaris, and scarring alopecia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  

2. A disability manifested by colon spasms was not incurred 
in or aggravated by service.  38 U.S.C.A. 38 U.S.C.A. §§ 
1110, 1131, 5107(b), (West 2002& Supp. 2008); 38 C.F.R. § 
3.303 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication and post- adjudicaton VCAA 
notice by letters dated in November 2004 and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; evidence 
of a relationship between the current disability and the 
injury, disease, or event in service.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  The veteran was 
also asked to submit evidence, which would include that in 
his possession, in support of his claims.  The notice 
included the provisions for the effective date of the claims, 
that is, the date of receipt of the claims, and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  On the claim of service connection for scalp 
lesions, as the claim is granted, the veteran has not been 
prejudiced by the timing error of the VCAA notice.  As for 
the claim of service connection for colon spasms, as the 
claim is denied no disability rating or effective date can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
medical examination in December 2004.  Moreover, all 
available evidence pertaining to the veteran's claims has 
been obtained.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions have been 
complied with. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Scalp Lesions

Factual Background

The service medical records show that in March 1985 the 
veteran had a scalp condition for which he was taking 
medication.  In November 1993, the veteran gave a history of 
lumps on his head for 2 to 3 years.  It was noted that the 
lumps had the appearance of pseudofolliculitis.  Records from 
1995 and 1996 show continued treatment for the scalp.  In 
February 1998, bumps on the neck and scalp area were noted, 
and the diagnosis was acne keloidalis.  In April 2000, scalp 
acne was noted.  In November 2001, a scalp biopsy revealed 
scarring alopecia and lichen planopilaris.  In September 
2003, history included scalp folliculitis.  Alopecia over the 
occipital region was noted.  In November 2004, scalp 
folliculitis was documented.  

After service on VA examination in December 2004, the veteran 
gave a history of scalp lesions since 1985.  He complained of 
exudation, ulcer formation, itching, crusting, and bumps 
productive of blood and pus.  The examiner found no pathology 
associated with the scalp condition and did not render a 
diagnosis.  

In April 2005, the veteran was seen for chronic scalp 
folliculitis.  The diagnosis was folliculitis decalvans, 
lichen planopilaris, and scarring alopecia. 

Analysis

The veteran's service medical records show recurring 
complaints and treatment associated with a scalp skin 
condition, variously described as folliculitis, scalp acne, 
scarring alopecia, and favor lichen planopilaris.  After 
service, a VA examiner in December 2004 found no pathology 
associated with the scalp at the time of the examination.  
However, in April 2005, the veteran was diagnosed and treated 
for folliculitis decalvans, lichen planopilaris, and scarring 
alopecia.  Because the veteran's service medical records show 
treatment for folliculitis of the scalp, scarring alopecia, 
and lichen planopilaris, and his current records show 
treatment for the same disability, the Board finds that 
service connection is warranted.  38 U.S.C.A. §§ 1110, 1131.



Colon Spasms

Factual Background

The service medical records show that in April 1992 the 
veteran was treated for stomach pain, and the assessment was 
constipation.  

In September 1994, the veteran complained of rectal 
discomfort, associated with prostatitis.  In September 1997, 
the veteran was treated for abdominal pain that was 
associated with possible prostatitis.  

In April 2000, March 2001, and August 2001, the veteran was 
seen for rectal pain.  In December 2001, possible Levator 
syndrome was noted.  In April 2002, the pertinent finding was 
idiopathic rectal pain with spasms.  In March 2003, the 
veteran complained of rectal pain and intestinal spasms.  

After service on VA examination in December 2004, the veteran 
reported a history of colon spasms since 1998.  He stated 
that as a result of this condition he had gained 30 pounds 
over a 36 months period.  The veteran complained of spasms, 
sharp abdominal pain above the navel, nausea, and vomiting 
along with chronic constipation.  The symptoms occurred 
intermittently and lasted approximately 10 minutes. On 
examination, the examiner found no pathology associated with 
colon spasms and did not render a diagnosis.  

In a February 2006 statement, the veteran stated that 
although he had not been diagnosed with a disability related 
to colon spasms, he suffered from colon spasms every 2 to 3 
months, with episodes lasting 10 to 20 minutes.  He described 
the spasms as extreme to the point that these would cause him 
to pass out.  



Analysis

The service medical records show complaints of abdominal 
pain, rectal pain,  and intestinal spasms.  In April 2002, 
idiopathic rectal pain with spasms was noted. 

The central question in this case is whether the veteran has 
a current diagnosis associated with a condition manifested by 
colon spasms.

On VA examination in December 2004, the examiner found no 
pathology associated with colon spasms and did not render a 
diagnosis.  

The veteran denied receiving treatment for a condition 
manifested by colon spasms.  

There is no competent evidence in favor of the claim.

In the absence of competent medical evidence of a current 
diagnosis of a condition manifested by colon spasms in 
accordance with 38 C.F.R. § 4.125(a), there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the veteran's statements and testimony that he 
currently suffers from a condition manifested by colon spasms 
that had onset in service, although the veteran is competent 
to describe colon spasms, a gastrointestinal condition is not 
a condition under case law that has been found to be capable 
of lay observation, and the determination as to the presence 
of a gastrointestinal disease therefore is medical in nature, 
that is, not capable of lay observation.  

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis on a condition not 
capable of lay observation.  

As the Board may consider only independent medical evidence 
to support its finding as to a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
medical evidence of record of a gastrointestinal disease 
manifested by colon spasms, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a scalp condition to include 
folliculitis decalvans, lichen planopilaris, and scarring 
alopecia is granted. 

Service connection for colon spasms is denied.  


REMAND

The service medical records show treatment for chronic 
rhinitis and allergies.  On VA examination in December 2004, 
the examiner noted that there was no evidence of pathology 
with respect to allergies or rhinitis and did not render a 
diagnosis of either condition.  The veteran indicated that 
after service he continued to take medication for allergies, 
and was diagnosed in February 2006 with perennial allergic 
rhinitis.  Records for treatment for allergies or rhinitis 
have not been associated with the claims file.  

The service medical records show treatment for chronic 
prostatitis and benign prostatic hyperplasia.  In February 
2001 and August 2004, the veteran underwent transurethral 
incisions of the prostate and a transurethral resection of 
the prostate.  On VA examination in December 2004, the 
examiner noted that the veteran's prostate was within normal 
limits, and there was no evidence of pathology, the examiner 
did not render a diagnosis.  In a statement in February 2006, 
the veteran indicated that he was under treatment for 
prostatitis and benign prostatic hyperplasia.  These records 
have not been associated with the claims file.  


The service medical records contained complaints of bilateral 
knee pain.  In November 2003, X-rays of the left knee 
revealed calcific tendonitis of quadriceps tendon and 
evidence of degenerative joint disease.  In December 2004, X-
rays of right and left knee were noted to be within normal 
limits, and a disability was not diagnosed.  In February 
2006, the veteran indicated that he was receiving 
chiropractic treatment for the bilateral knee condition, 
identified as lower extremities segmental dysfunction.  These 
records have not been associated with the claims file.  

The service medical records documented multiple right and 
left ankle sprains.  X-rays of the veteran's right and left 
ankles in December 2004 were noted to be within normal 
limits, and a disability was not diagnosed.  The veteran 
claims that X-rays in February 2004, revealed mild 
osteoarthritis of the ankles, bilaterally, and that he is 
currently being treated for osteoarthritis of the ankles.  
These records have not been associated with the claims file.  

As the medical evidence of record is insufficient to decide 
the claims further evidentiary development is necessary under 
the duty to assist.  Accordingly, the case is REMANDED for 
the following action:

1. Request the medical records from 
Wilford Hall Medical Center since April 
2005, and medical records from the 
Kelly AFB, Family Practice Physician, 
Kelly Falcon Team.

2. Schedule the veteran for VA 
examination by an appropriate physician 
to determine whether it is at least as 
likely as not that any allergy related 
disability, to include allergic 
rhinitis, if present, is due to an 
injury, disease, or event of service 
origin.  The claims folder, including 
the service medical records, must be 
provided to the examiner for review.

3. Schedule the veteran for a VA 
genitourinary examination to determine 
whether it is at least as likely as not 
that any current prostate disability to 
include chronic prostatitis or benign 
prostatic hyperplasia, if present, had 
onset during service.  The claims 
folder, including the service medical 
records, must be provided to the 
examiner for review. 

4. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that any current bilateral knee or 
bilateral ankle disability, if present, 
is due to an injury, disease, or event 
of service origin.  The claims folder, 
including the service medical records, 
must be provided to the examiner for 
review.

In formulating an opinion, the 
examiners are asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

5. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


